          CASE 0:21-cv-01985-WMW-JFD Doc. 14 Filed 09/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JA-FATHER DOE 1 and JA-MOTHER DOE                     Case No. 21-cv-1985 (WMW/JFD)
 1, individually and as parents and natural
 guardians of JA-MINOR DOE 1, a minor
 child,
                                                                     ORDER
                        Plaintiffs,

 v.

 ANTON JOSEPH LAZZARO,

                        Defendant.


         This matter is before the Court on Plaintiffs JA-Father Doe 1, JA-Mother Doe 1,

and JA-Minor Doe 1’s Motion to Proceed Under Pseudonyms (Dkt. No. 8) requesting

permission to proceed under pseudonyms.

         The Court has reviewed Plaintiffs’ Motion. Considering that this Motion’s hearing

is currently scheduled for October 12, 2021, and noting that Defendant Anton Lazzaro has

not yet made an appearance, IT IS HEREBY ORDERED that:

      1. Until such time as the Court decides Plaintiffs’ Motion, Plaintiffs may temporarily

         proceed under pseudonyms;

      2. Plaintiffs’ counsel is directed to provide a copy of this Order to Defendant when the

         summons and complaint are served, or in the alternative, if service has already been

         accomplished, Plaintiffs’ counsel is directed to provide a copy of this Order directly

         to Defendant’s attorney, if known, so that Defendant’s attorney may know they must

         proceed by pseudonym pending a decision on Plaintiffs’ Motion;
       CASE 0:21-cv-01985-WMW-JFD Doc. 14 Filed 09/16/21 Page 2 of 2




   3. Should Defendant appear and respond to Plaintiffs’ Motion on or before October

      5, 2021, the motion hearing on October 12, 2021, will proceed as currently

      scheduled. If Defendant’s response is made after October 5, 2021, the motion

      hearing will be continued to a later date to allow for full briefing prior to the hearing.



Dated: September 16, 2021                  s/ John F. Docherty
                                           JOHN F. DOCHERTY
                                           United States Magistrate Judge




                                              2
